Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered September 28, 2013, which, to the extent appealed from as limited by the briefs, denied defendants’ motion to dismiss the breach of contract claims as against Merrill Lynch Mortgage Lending, Inc., unanimously affirmed, without costs.
*556We affirm, for reasons different from those given by the motion court. The contract provision at issue is ambiguous, and therefore its meaning cannot be determined without reference to extrinsic evidence (see Chimart Assoc. v Paul, 66 NY2d 570, 572-573 [1986]).
Concur — Sweeny, J.P., Renwick, Andrias, Richter and Kapnick, JJ.